Citation Nr: 0639365	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-12 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
mandibular fracture, status post open reduction and internal 
fixation with degenerative arthritis, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for permanent cervical 
ligamentous damage, evaluated as 10 percent disabling prior 
to January 14, 2006, and as 20 percent disabling thereafter.

3.  Entitlement to an increased rating for residuals of a 
left comminuted patella fracture, status post patellectomy, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1984 until June 
1988.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

These matters were previously before the Board in March 2005.  
At that time, a remand was ordered to accomplish additional 
development.

In a November 1999 rating action, the RO denied a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
In a July 2006 statement, the veteran appears to raise a new 
claim of entitlement to TDIU.  This new claim has not yet 
been adjudicated by the RO and is therefore referred back for 
appropriate action.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
residuals of mandibular fracture, status post open reduction 
and internal fixation with degenerative arthritis, have been 
productive of complaints of jaw pain, locking and popping; 
objectively, 
the evidence shows no more than moderate mandibular 
displacement, with a vertical opening of no less than 32 mm. 
and with lateral excursions to no worse than
6 mm.  

2.  Prior to April 23, 2003, the veteran's permanent cervical 
ligamentous damage was productive of complaints of neck pain; 
objectively, the evidence shows no more than slight 
limitation of motion, with no additional functional 
limitation due to factors such as weakness, excess 
fatigability, incoordination, or significant pain from motion 
or use.  

3.  From April 23, 2003, the veteran's permanent cervical 
ligamentous damage is productive of complaints of neck pain; 
objectively, the evidence shows no more than moderate 
limitation of motion.  

4.  Throughout the rating period on appeal, the veteran's 
residuals of a left comminuted patella fracture, status post 
patellectomy has been productive of complaints of knee pain 
and giving way; objectively, the evidence shows no more than 
slight impairment due to subluxation or lateral instability, 
with consistent findings of limited left knee extension to 
compensable levels.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of mandibular fracture, status 
post open reduction and internal fixation with degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.150, Diagnostic Code 9904 (2006).

2.  Prior to April 23, 2003, the criteria for entitlement to 
an evaluation in excess of 10 percent for permanent cervical 
ligamentous damage have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.71a, Diagnostic Code 5290 (as in effect prior to 
September 26, 2003).

3.  From April 23, 2003, until January 14, 2006, the criteria 
for entitlement to a 20 percent rating for permanent cervical 
ligamentous damage have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.71a,  Diagnostic Code 5290 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).

4.  From January 14, 2006, the criteria for entitlement to a 
rating in excess of 20 percent for permanent cervical 
ligamentous damage have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5290 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2006).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a left comminuted patella 
fracture, status post patellectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5257 
(2006).

6.  The criteria for entitlement to a separate 10 percent 
evaluation, contemplating the component of the veteran's left 
knee residuals that are manifested by pain and limited 
motion, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of August 2003 and March 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to effective dates.  However, the veteran is 
not prejudiced due to this.  Indeed, a subsequent May 2006 
supplemental statement of the case provided such information.  
Therefore, the absence of notice of effective dates in the 
VCAA letters discussed above is harmless error.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

At the outset, the Boards notes that one purpose of the prior 
remand in March 2005 was to determine whether the veteran had 
been awarded disability benefits from the Social Security 
Administration (SSA).  In a May 2005 communication, the 
veteran clarified that he has never received SSA disability 
benefits for himself, but only for his disabled daughter.  In 
any event, records associated with an SSA claim have been 
obtained and are associated with the claims folder.

Further regarding the duty to assist, the claims file 
contains the veteran's reports of VA post service treatment 
and examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
In fact, in a March 2006 VCAA notice response, the veteran 
explicitly indicated that he had no further evidence to give 
VA to substantiate his claim.  He expressed the desire that 
his claim be decided as soon as possible.  

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- residuals of mandibular fracture, 
status post open reduction and internal fixation with 
degenerative arthritis

The veteran's claim of entitlement to an increased rating was 
received in May 2000.  Throughout the rating period on 
appeal, his mandibular disability has been rated as 10 
percent disabling pursuant to Diagnostic Code 9904.  The most 
recent rating action also lists Diagnostic Code 5010 in 
relation to the jaw disability.  

The law provides that in evaluating a disability, such 
disability is to be viewed in relation to its whole recorded 
history.  See 38 C.F.R. § 4.1.  Therefore, the Board finds 
that a VA dental examination performed in May 1997, while 
prior to the rating period on appeal, is relevant to the 
instant adjudication.  At that time, the veteran complained 
of constant jaw pain, worsened with cold or wet weather.  He 
also stated that his jaw would occasionally lock halfway 
between open and closed position.  He further reported that 
he would sometimes bite the side of his mouth while he was 
eating.  Objectively, the veteran had several missing teeth, 
but all but one had been replaced with satisfactory fixed 
restorations.  His vertical opening was 36 mm.  On moving the 
jaw, the veteran had lateral excursions at 6-8 mm.  There was 
slight mandibular deviation to the right at maximum vertical 
excursion.  Bilateral palpation and auscultation of the 
temporomandibular joints revealed normal joint sounds in all 
excursions.  The diagnosis was "somewhat limited mandibular 
vertical opening probably secondary to fibrous ankylosis of 
the right temporomandibular joint."

Upon subsequent VA examination in March 2001, the veteran 
complained of jaw stiffness.  He stated that chewing was 
difficult.  He further indicated that at times he jaw felt as 
though it was going to lock up.  On those occasions, he 
needed to apply heat to the jaw.  The veteran additionally 
complained of popping on the left side of his jaw a couple of 
times a day.  Objectively, the veteran's dentures were 
satisfactory and the occlusion was normal.  The vertical 
dimension was approximately 32 mm.  Lateral excursions were 
measured at approximately 6 mm.  There were normal joint 
sounds with bilateral palpation and auscultation.  X-rays 
were suggestive of degenerative changes.  The diagnosis 
indicated a limited mandibular vertical opening.

Most recently, the veteran was examined by VA in January 
2006.  He complained of jaw pain in cold weather.  He also 
stated that it remained difficult for him to eat.  He 
reported that his dentures were too big, which caused them to 
pinch when he chewed.  Objectively, the examination yielded 
the same results as noted in March 2001.  In fact, the 
examiner expressly stated that the limited mandibular 
vertical opening had remained approximately the same since 
March 2001.  

Again, the veteran's mandibular disability is rated pursuant 
to Diagnostic Code 9904-5010.  Diagnostic Code 9904 provides 
a 10 percent rating where the evidence demonstrates moderate 
displacement of the mandible.  To be entitled to the next-
higher 20 percent evaluation, the evidence must show severe 
displacement.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  

Limitation of mandibular motion is contemplated under 
Diagnostic Code 9905.  Under that section, the next-higher 20 
percent evaluation is warranted if inter-incisal range is 
between 21 to 30 mm.

Following a review of the competent evidence, as described in 
pertinent part above, the Board finds no support for 
assignment of the next-higher 20 percent evaluation.  Indeed, 
the evidence does not show severe mandibular displacement, as 
required for a 20 percent rating under Diagnostic Code 9904.  
Moreover, because the veteran's inter-incisal range exceeds 
30 mm., a higher evaluation is not justified under Diagnostic 
Code 9905.

In reaching the above conclusions, the Board has 
appropriately considered additional functional limitation as 
due to factors such as pain and weakness.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  
However, such additional limitation has not been demonstrated 
here.  In fact, objective examination consistently revealed 
normal joint sounds with bilateral palpation and 
auscultation.  No other evidence shows additional functional 
limitation of the mandible such as to enable a finding that 
the veteran's disability picture more nearly approximates the 
next-higher 20 percent rating under either Diagnostic Code 
9904 or 9905.  

The Board has considered whether any alternate Diagnostic 
Codes may afford the veteran an increased rating here.  One 
potentially relevant code section is Diagnostic Code 9913, 
concerning teeth loss due to loss of substance of the maxilla 
or mandible.  However, evaluations under that Diagnostic Code 
only apply where the loss of masticatory surface cannot be 
restored by suitable prosthesis.  Here, the objective 
evidence reveals that the veteran's dentures are 
satisfactory, precluding a higher rating under Diagnostic 
Code 9913.  No other rating codes are applicable here.  For 
example, there is no showing of loss or nonunion of the 
mandible, precluding evaluation under Diagnostic Codes 9901-
9903.  There is also no evidence of a loss of the ramus, 
precluding evaluation under Diagnostic Codes 9906-9907.

In conclusion, there is no basis for an award of a rating in 
excess of 10 percent for the veteran's residuals of 
mandibular fracture, status post open reduction and internal 
fixation with degenerative arthritis.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

II.  Increased rating- permanent cervical ligamentous damage

The veteran's claim of entitlement to an increased rating was 
received in May 2000.  
Effective January 14, 2006, the veteran is assigned a 20 
percent evaluation for his cervical spine disability.  Prior 
to that date, a 10 percent rating is in effect.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

In the present case, the service-connected disability has 
been characterized as ligamentous damage, without any 
reference to cervical disc disease.  Indeed, while VA 
examination in March 2001 noted degenerative disc disease, it 
was so mild as to have no clinical effect.  In fact, 
subsequent VA examination in January 2006 indicated entirely 
normal x-ray findings.  Therefore, it does not appear that 
disc disease was contemplated as a component of the service-
connected disability on appeal, obviating the need for 
analysis under either version of Diagnostic Code 5293.  
Indeed, because the competent evidence contains no clinically 
significant findings referable to disc disease, there is no 
prejudice to the veteran in proceeding in this manner.  

For the reasons discussed above then, the Board's analysis 
will focus on whether the veteran is entitled to an increased 
rating under the law as in effect prior to and as of 
September 26, 2003.  The Board concludes that, prior to April 
23, 2003, there is no basis for an increased rating.  
However, as of April 23, 2003, the evidence supports a 20 
percent evaluation.  

Prior to April 23, 2003

During the period in question, the veteran's cervical spine 
disability was evaluated under Diagnostic code 5290.  That 
Code section provides a 10 percent rating for slight 
limitation of motion.  Where the evidence shows moderate 
limitation of motion, a 20 percent rating is warranted.  
Moreover, in evaluating the extent of disability, the Board 
must consider additional functional impairment due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

Following a review of the competent evidence, the Board finds 
no support for assignment of the next-higher 20 percent 
evaluation for moderate limitation of cervical motion.  
Indeed, while a February 1999 treatment record from Florida 
Medical Clinic indicated decreased cervical motion with 
spasm, no specific range of motion findings were provided.  
Moreover, upon VA examination in October 1999, the veteran 
had cervical flexion to 30 degrees, extension to 30 degrees, 
lateral flexion to 40 degrees and rotation to 55 degrees, all 
noted to be normal.  Furthermore, the veteran had full motor 
strength and a normal gait at that time.  There was also no 
evidence of weakness, excess fatigability, incoordination, or 
significant pain from motion or use.  

Upon later examination in March 2001, the veteran had 
cervical flexion to 40 degrees, extension to 30 degrees, 
lateral bending to 30 degrees and rotation to 45 degrees.  
The Board finds that these figures are indicative of no more 
than mild limitation of motion.  In so finding, the Board is 
guided by 38 C.F.R. § 4.71a, Plate V, which shows normal 
cervical flexion, lateral flexion and extension to be to 45 
degrees.  Normal rotation is to 80 degrees.    

The veteran's greatest limitation in March 2001 was cervical 
rotation.  However, when viewing his overall disability 
picture, his symptomatology is not found to be analogous to 
the next-higher 20 percent rating under Diagnostic Code 5290.  
Moreover, this remains true even when considering additional 
functional limitation.  In this regard, the Board recognizes 
complaints of neck pain in VA outpatient treatment records 
throughout the rating period in question.  In fact, a 
September 2001 VA record noted that the veteran was taking 
methadone for back and neck pain.  Earlier records dated in 
July 2001 showed use of percocet and flexeril.  However, at 
that time there was no evidence that the veteran's neck pain 
caused additional functional limitation such as to warrant 
the next-higher 20 percent rating.  Indeed, the VA examiner 
in October 1999 did not find additional functional 
limitation, as already discussed.  Moreover, the March 2001 
VA examination noted that the veteran had 5/5 motor strength 
in both upper extremities, in all muscle groups.  

For the foregoing reasons, a higher rating is not warranted 
under Diagnostic Code 5290 for the period in question.  The 
Board has also considered whether any alternate Diagnostic 
Codes may serve as a basis for an increased rating.  However, 
as the evidence does not demonstrate any vertebral fracture, 
Diagnostic Code 5285 is not for application.  Similarly, as 
the evidence does not show cervical ankylosis, Diagnostic 
Codes 5286 and 5287 do not apply.  There are no other 
relevant Code sections.  

From April 23, 2003

The Board now calls attention to a VA clinical record dated 
April 23, 2003.  That record indicated decreased range of 
cervical motion in all directions, limited by pain.  Thus, as 
of that date, the evidence demonstrates additional functional 
limitation of cervical motion.  Resolving any doubt in favor 
of the veteran, the Board determines that, as of that date, 
the veteran's disability picture most nearly approximates the 
20 percent evaluation under Diagnostic Code 5290.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).   

While a 20 percent evaluation is found to be warranted as of 
April 23, 2003, a rating in excess of that amount is not 
justified.  Again, under Diagnostic Code 5290, in effect 
prior to September 26, 2003, a finding of severe limitation 
of motion is needed to achieve the next-higher 30 percent 
evaluation.  However, the competent evidence during the 
period in question simply does not contain specific range of 
motion findings from which to conclude that the veteran's 
limitation of motion was severe.  

As already discussed, no other Diagnostic Codes, as in effect 
prior to September 26, 2003, are relevant to the evaluation 
of the veteran's service-connected cervical ligamentous 
damage.  

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2005).  Under the general rating 
formula for diseases and injuries of the spine, a 20 percent 
evaluation is warranted where there is forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine is not greater than 170 degrees, or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  A 30 percent evaluation is 
warranted for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
Diagnostic Code 5242, for degenerative arthritis of the 
spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

In the present case, VA examination in January 2006 revealed 
forward flexion of the cervical spine to 30 degrees.  Thus, 
the requirements for the next-higher 30 percent evaluation 
under the general rating formula have not been satisfied.  
Moreover, there was no weakness, fatigue, instability, or 
increased pain with motion, such as to enable a finding that 
the veteran's disability picture more nearly approximates the 
higher rating.  There was also no decrease in the range of 
motion with repetition.  In fact, the examiner commented that 
the veteran's pain response to palpation was markedly 
exaggerated.  

In conclusion, the evidence of record does not support a 
rating in excess of 10 percent prior to April 23, 2003.  As 
of that date, a 20 percent rating, but no higher is 
warranted.  In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Increased rating- residuals of a left comminuted 
patella fracture, status post patellectomy

The veteran's claim of entitlement to an increased rating was 
received in May 2000.  Throughout the rating period on 
appeal, his left knee disability has been rated as 10 percent 
disabling pursuant to Diagnostic Code 5299-5257.  That Code 
section, which contemplates knee impairment characterized by 
recurrent subluxation or lateral instability, affords a 10 
percent rating for slight impairment.  The next-higher 20 
percent rating is warranted for moderate impairment.  

The evidence of record during the period in question does not 
demonstrate moderate left knee impairment due to subluxation 
or lateral instability such as to justify the next-higher 20 
percent rating under Diagnostic Code 5257.  Indeed, upon VA 
examination in March 2001 there was no varus, valgus, 
anterior or posterior instability.  The left knee was also 
noted to be stable in an October 2003 VA outpatient treatment 
report.  Subsequent VA examination in January 2006 again 
indicated that there was no instability of the left knee.  

The Board acknowledges that the March 2001 VA examination 
report contained the veteran's complaints that his left knee 
gave out about 5 times each month.  Moreover, the Board 
recognizes VA outpatient treatment reports reflecting 
persistent left knee complaints.  A December 2002 report 
noted that the veteran walked with a cane and used a left leg 
brace.  Moreover, the veteran reported falls in an April 2003 
VA clinical record.  The veteran again complained that his 
knees gave out in an April 2005 communication.  He also 
reported that he could not take baths due to the lack of 
mobility caused by his service-connected left knee 
disability.  Additionally, he stated that he had great 
difficulty standing from a kneeling position.  

Despite the subjective complaints indicated in the record, 
the competent evidence does not objectively demonstrate 
moderate impairment due to subluxation or lateral 
instability.  Therefore, an increased rating is not justified 
under Diagnostic Code 5257.  In so deciding, the Board 
recognizes that, in evaluating disabilities of the 
musculoskeletal system, additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability is for consideration.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, such factors of functional limitation are not for 
application in the analysis of Diagnostic Code 5257, because 
such Code section is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration in evaluating the veteran's left 
knee disability. 

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  In 
this regard, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.   Furthermore, to warrant a separate 
rating for arthritis based on X-ray findings and limited 
motion under DCs 5260 or 5261, the limited motion need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  

In the present case, while x-rays show a patellectomy with a 
broken cerclage wire, there is no showing of degenerative 
changes of the knee.  Indeed, an October 2003 VA outpatient 
treatment report indicated that, per x-rays, the joint spaces 
of the left knee were normal.  

Based on the above, the evidence fails to reveal any 
degenerative changes of the left knee.  Therefore, a separate 
rating for arthritis through application of 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 is not appropriate here.  

The Board has also considered whether any additional 
Diagnostic Code may serve as a basis for an additional 
separate rating for a manifestation of the disability at 
issue, such as pain, distinct from that which serves as the 
basis for a rating under Diagnostic Code 5257.  Here, the 
evidence does demonstrate both complaints and objective 
findings of left knee pain and limited motion.  Because this 
component of the veteran's disability is not contemplated in 
his evaluation under Diagnostic Code 5257, a separate rating 
is warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
In this regard, the Board calls attention to Diagnostic Codes 
5260 and 5261, concerning limitation of leg flexion and 
extension, respectively.  

Diagnostic Code 5260 affords a noncompensable rating for leg 
flexion limited to 60 degrees.  A 10 percent rating is 
warranted for leg flexion limited to 45 degrees.  Diagnostic 
Code 5261 provides a noncompensable evaluation for leg 
extension limited to 5 degrees.  A 10 percent rating is 
warranted for leg extension limited to 10 degrees.  Moreover, 
if both flexion and extension findings meet the criteria for 
at least noncompensable ratings under Diagnostic Code 5260 
and 5261, then the veteran would be entitled to separate 
evaluations under each of those Code sections.  See 
VAOPGCPREC 9-2004 (September 17, 2004).  

In the present case, VA examination in March 2001 shows that 
the veteran had left knee flexion to 45 degrees and had 
extension to 	10 degrees.  There was moderate pain 
throughout range of motion.  Subsequent VA examination in 
January 2006 showed marked improvement in range of left knee 
flexion, to 120 degrees.  Extension was again limited to 10 
degrees.  The January 2006 examination report noted that the 
veteran was taking methadone and oxycodone for pain relief.  
The veteran described his pain as an 8 out of 10.  During 
flare-ups, his pain was a 10 out of 10.  Walking up stairs, 
or any other change in activities precipitated flare-ups.

Based on the above, the Board finds that the veteran is 
entitled to a separate 10 percent evaluation for limitation 
of left knee extension.  This is supported by the objective 
findings upon examination in March 2001 and January 2006 and 
recognizes the veteran's pain complaints, which are for 
consideration per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, even 
considering such pain complaints, his overall disability 
picture is not more nearly approximated by the next-higher 20 
percent evaluation under Diagnostic Code 5261.  Indeed, the 
veteran's extension has never been limited to more than 10 
degrees.  Moreover, although he had pain with motion, VA 
examination in January 2006 explicitly noted that was no 
limitation of motion due to pain, fatigue, incoordination or 
repetitive motion.    

As noted previously, the competent evidence does not 
consistently demonstrate a limitation of left knee flexion to 
at least noncompensable levels (60 degrees).  To the 
contrary, the most recent VA examination showed left knee 
flexion to 120 degrees.  As such, separate ratings for both 
flexion and extension pursuant to VAOPGCPREC 9-2004 are not 
warranted here.  

In conclusion, there is no basis for a rating in excess of 10 
percent evaluation for the veteran's left knee disability 
under Diagnostic Code 5257.  However, the evidence does 
support a separate evaluation for limitation of left knee 
extension under Diagnostic Code 5261.  The Board notes that 
in reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.




ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of mandibular fracture, status post open reduction and 
internal fixation with degenerative arthritis, is denied.

Prior to April 23, 2003, entitlement to a rating in excess of 
10 percent for permanent cervical ligamentous damage is 
denied.

From April 23, 2003, until January 14, 2006, entitlement to a 
20 percent rating for permanent cervical ligamentous damage 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

From January 14, 2006, entitlement to a rating in excess of 
20 percent for permanent cervical ligamentous damage is 
denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left comminuted patella fracture, status post 
patellectomy is denied. 

A separate 10 percent evaluation for limitation of left knee 
extension is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


